Order granting the motion of respondent Clurman to dismiss the complaint against him for failure to prosecute, unless plaintiff proceeds to trial on the day specified in the order, or on such date thereafter as the court may direct, affirmed, with ten dollars costs and disbursements. This court condemns the legal jugglery practiced by both parties, which has resulted in a trial on the merits being deferred for over nine years. Respondent should pay the costs awarded by the order entered January 27, 1931, less the costs awarded by this court on January 13, 1932, on the affirmance of the order [235 App. Div. 623], and less the costs and disbursements awarded on this appeal, and this case should be noticed for trial at any early date. Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ., concur.